        Case 1:10-cr-00010-SPW Document 87 Filed 07/20/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION



 UNITED STATES OF AMERICA,                     Cause No. CR 10-10-BLG-SPW
                                                          CV21-75-BLG-SPW
              Plaintiff/Respondent,

       vs.                                      ORDER DISMISSING § 2255
                                                 MOTION AND DENYING
 RAS JAH MIKES MATTA,                                CERTIFICATE OF
                                                      APPEALABILITY
              Defendant/Movant.



      On June 28, 2021, Defendant/Movant Matta filed a motion to vacate, set

aside, or correct the sentence under 28 U.S.C. § 2255. Matta is currently a state

prisoner and federal pretrial detainee. He is proceeding pro se.

      Matta has fully discharged both his prison term and his term of supervised

release in this case. See, e.g., Judgment on Revocation (Doc. 82). To proceed

under 28 U.S.C. § 2255, Matta must be "in custody under sentence of a federal

court. 28 U.S.C. § 2255(a). Matta is no longer in custody under the sentence

imposed in this case. "[0]nce the sentence imposed for a conviction has

completely expired, the collateral consequences ofthat conviction are not

themselves sufficient to render an individual 'in custody' for the purposes of a

habeas attack upon it." Maleng v. Cook,490 U.S. 488,492(1989).

      This law is not only well-settled but was reiterated by the Supreme Court
Case 1:10-cr-00010-SPW Document 87 Filed 07/20/21 Page 2 of 2
